 


109 HR 3874 IH: To amend the Internal Revenue Code of 1986 to provide for tax exempt qualified small issue bonds to finance agricultural processing property.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3874 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Fortenberry (for himself, Mr. Osborne, and Mr. Terry) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for tax exempt qualified small issue bonds to finance agricultural processing property. 
 
 
1.Qualified small issue bonds for agricultural processing property 
(a)In generalSubparagraph (B) of section 144(a)(12) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause: 
 
(ii)any agricultural processing property, or. 
(b)Agricultural processing propertyParagraph (12) of section 144(a) of such Code is amended by adding at the end the following new subparagraph: 
 
(D)Agricultural processing property 
(i)In generalFor purposes of this paragraph, the term agricultural processing property means any depreciable property or land, which is used primarily for the processing of agricultural products.  
(ii)ProcessingFor purposes of this subparagraph, the term processing includes pasteurizing, slaughtering, washing, peeling, cutting, freezing, preserving, and packaging. Such term does not include planting, raising, harvesting, gathering, breeding, feeding, or milking. 
(iii)Agricultural productsFor purposes of this subparagraph, the term agricultural products includes plant and dairy products, meats, fish, and poultry.. 
(c)Exception to limitation on acquisition of depreciable farm propertySubparagraph (B) of section 144(a)(11) of such Code is amended by inserting (other than agricultural processing property, as defined in paragraph (12)(D)) after means property. 
(d)Exception to prohibition on acquisition of land for farming purposesSubsection (c) of section 147 of such Code is amended by adding at the end the following new paragraph: 
 
(4)Exception for agricultural processing propertyParagraph (1)(B) shall not apply with respect to any agricultural processing property (as defined in section 144(a)(12)(D)). . 
(e)Exception to prohibition on acquisition of existing propertySubsection (d) of section 147 of such Code is amended by adding at the end the following new paragraph:  
 
(5)Exception for agricultural processing propertyParagraph (1) shall not apply with respect to any agricultural processing property (as defined in section 144(a)(12)(D)).. 
(f)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 
 
